DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 8,899,914) in view of Dervaux et al. (US 2007/0231150 A1) hereinafter Dervaux.
Regarding claim 1, Ring teaches a turbomachine ring (Figs. 1-8), comprising:
an essentially cylindrical support (28) (Figs. 1, 5; Col. 3, line 33-Col. 4, line 36) provided to extend around an axial direction of the turbomachine (A; Fig. 1), the support including a frontal surface wherein a notch (35, 37) (Fig. 5), the notch comprising a 
one or more sectors (29) forming an annulus configured to embody a segment of air stream (Figs. 1, 5; Col. 3, line 33-Col. 4, line 36), each sector comprising a hook (34, 36) protruding in the direction of the support and engaging the notch of the support, and
an anti-wear device (reference 42 in Fig. 5; reference 100 in Fig. 7) having a U shaped portion provided in the notch of the support (Fig. 5 and 7) and pressed at least against the radially external surface of the notch, and a tab (Figs. 5, 7 and  Ring, annotated Fig. 5 below), continuously extending the U shaped portion and pressed against the frontal surface of the support (Figs. 5, 7 and  Ring, annotated Fig. 5 below).
Ring does not specify that the tab portion is fastened to the frontal surface.
However, Dervaux teaches a liner (6) for use in a turbomachine (1-5) (para. 0041). The liner comprises a tab portion (13) which is pressed and fastened (liner 6 is welded to the rim 14 at a number of points. See paras. 0053-0054) against a frontal surface of a rim formed by a turbine nozzle (para. 0042; Figs. 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fasten the tab portion of the anti-wear device of Ring to the frontal surface of the support as taught by Dervaux in order to hold the tab portion onto the frontal surface during operation of the turbomachine thereby avoiding separation of the wear liner from the ring and support (Dervaux, para. 0054).

    PNG
    media_image1.png
    856
    931
    media_image1.png
    Greyscale

Regarding claim 2, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux further teaches the U shaped portion of the anti-wear device is under elastic constraint (the anti-wear device being a spring would be under elastic constraint when positioned in the notch) (Ring, Col. 5, lines 27-38).
Regarding claim 3, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux further teaches the 
Regarding claim 4, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux further teaches a space between the U shaped portion of the anti-wear device and the bottom of the notch of the support (Ring, annotated FIG. 5 above).
Regarding claim 5, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux further teaches the tab portion of the anti-wear device is fastened to the frontal surface of the support by welding points (Dervaux, paras. 0053-0054).
Regarding claim 11, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux further a turbomachine (Ring, Figs. 1, 5; Col. 3, line 33-Col. 4, line 36).
Regarding claim 12, Ring teaches a method of repairing a turbomachine ring comprising:
an essentially cylindrical support (28) (Figs. 1, 5; Col. 3, line 33-Col. 4, line 36)  including a frontal surface wherein a notch (35, 37) is formed (Fig. 5 and Ring, annotated Fig. 5 above), said notch being partially eroded (contact between the support and the hooks overtime would cause erosion of the notch),
one or more sectors (29) forming an annulus configured to embody a segment of air stream (Figs. 1, 5; Col. 3, line 33-Col. 4, line 36), each sector comprising a hook (34, 36) protruding in the direction of the support and engaging the notch of the support,

placing an anti-wear device (42) having a U shaped portion and a tab portion in the notch (Fig. 5), pressing the tab portion of the anti-wear device to the frontal surface of the support (Figs. 5, 7 and  Ring, annotated Fig. 5 above)
Ring does not specify that the tab portion is fastened to the frontal surface and machining the notch.
However, Dervaux teaches a liner (6) for use in a turbomachine (1-5) (para. 0041). The liner comprises a tab portion (13) which is pressed and fastened (liner 6 is welded to the rim 14 at a number of points. See paras. 0053-0054) against a frontal surface of a rim formed by a turbine nozzle (para. 0042; Figs. 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to fasten the tab portion of the anti-wear device of Ring to the frontal surface of the support as taught by Dervaux in order to hold the tab portion onto the frontal surface during operation of the turbomachine thereby avoiding separation of the wear liner from the ring and support (Dervaux, para. 0054).
Ring as modified by Dervaux does not specifically teaches machining the notch.
However Dervaux further teaches grinding down the tab (13) by machining (para. 0062). Here is a teaching that manufacturing turbomachine component by machining is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring by constructing the notch using machining as further taught by Dervaux for the simple reason of forming the notch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux and further in view of Fluehs et al. (US 2017/0130859 A1) hereinafter Fluehs.
Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 5. Ring as modified by Dervaux fails to teach the welding point are type obtained by capacitor welding points.
However, Fluehs teaches a turbomachine wherein a sealing element (20) is welded at a connection support (22) (Figs. 1-2) (para. 0032). In Fluehs, the sealing element (20) is welded to the connection support via capacitor discharge welding (para. 0064).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to weld the anti-wear device of Ring as modified to the frontal surface using a capacitor discharge welding as taught by Fluehs since it is known in the art that a capacitor discharge welding does not require robust power supply.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux and further in view of Baumas et al (US 2012/0128481 A1) hereinafter Baumas.
Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1. Ring as modified by Dervaux teaches all the claimed does not specifically state that the thickness of the anti-wear device is comprised between 0.1 mm and 1 mm.
However, Baumas teaches an anti-wear device (13) for use in a turbomachine (Figs. 1-6; para. 0038), the anti-wear device having a U shaped portion and a tab portion (Figs. 1-6; para. 0038). Baumas further discloses that the anti-wear device has a thickness between 0.05 mm and 0.4 mm (para. 0019).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ring as modified such the anti-wear device has a thickness as taught by Baumas as all claimed part were known and would have yielded none but an expected result; namely reducing wearing between the support and the ring.
Further, obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F .2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (I).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux and further in view of Langlois et al. (US 2013/0209249 A1) hereinafter Langlois.

However, Langlois teaches an anti-wear for use in a turbomachine, the turbomachine comprising a support (32), a ring having a hook (34) and the support defining a notch (Figs. 1-2). The anti-wear (42) device is disposed in the notch and made from material that wears more easily in rubbing than the materials of the hooks (para. 0033). Note that the anti-wear device is also in contact with the support and thus wears more easily than the materials of the support. The hardness of the anti-wear device is therefore less than the hardness of both the hooks and the support.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring by forming the anti-wear device with a material having a hardness less than the hardness of both the hooks and the support as taught by Langlois in order for the support and the ring to withstand high stress and the anti-wear device be replaceable during maintenance operation (Langlois, para. 0033).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring in view of Dervaux and  Paprotna et al. (US 2004/0052637 A1) hereinafter Paprotna and further in view of Hoffmueller et al. (US 4,980,241). 
Regarding claim 9, Ring as modified by Dervaux teaches all the claimed limitations as stated above in claim 1 including the anti-wear device comprises a base element taking the form of section having a U shaped portion and a tab portion (Ring, annotated FIG. 5 above).

However, Paprotna teaches an anti-wear device for use in a turbomachine comprising: a base element (26) having a U shaped portion (Fig. 2) and an additional element (46) disposed inside the U shaped portion of the base element (Fig. 2) and provide “more durable wear surface to contact of the turbine components 10 and 12” (para. 0025). Paprotna further states that the anti-wear device is made of cobalt-based superalloy (para. 0022) and the additional element made from flexible interwoven fibers made of metals (para. 0025). Note that the hardness of fiber metal is less than the hardness of cobalt.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further Ring by providing an additional element in the U-shaped portion of the base element in order to provide more durable wear surface to contact of the support and the ring (Paprotna, para. 0025).
Ring a modified by Dervaux and Paprotna fails to teach the additional element has a U shape. 
However, Hoffmueller teaches an anti-wear devise for use in a turbomachine between a disk and a blade root (Fig. 1). The anti-wear device is formed of multi-ply foil layers having a U shaped disposed in each other (Fig. 1, Col. 5, lines 20-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Ring such that the additional element is a U shape as taught by Hoffmueller as all claimed parts were known and 
Regarding claim 10, Ring as modified by Dervaux, Paprotna and Hoffmueller teaches all the claimed limitations as stated above in claim 9. Ring as modified by Dervaux, Paprotna and Hoffmueller further teaches the additional element takes the form a section distinct from the base element (Paprotna, Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 2014/0241874 A1 substantially teaches the claimed limitations as stated in claim 1 including the anti-wear device having a U shaped portion and a tab but does not show the U shaped portion pressed against a radially external surface of the support and the tab pressed against a frontal surface of the support.
US 20130209249 A1 also substantially teaches the claimed limitations as stated in claim 1 including the anti-wear device having a U shaped portion and a tab but does not show the tab pressed against a frontal surface of the support.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745